46 F.3d 1150
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles CARDEN, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-7067.United States Court of Appeals,Tenth Circuit.
Feb. 3, 1995.

ORDER AND JUDGMENT1
Before BRORBY and EBEL, Circuit Judges, and SAM,** District Judge.
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.
Plaintiff Charles Carden was awarded disability insurance benefits pursuant to the Social Security Act on May 27, 1993.  The sole issue presented in this appeal is whether the district court abused its discretion in denying his subsequent motion for fees pursuant to the Equal Access to Justice Act.  See 28 U.S.C. 2412.


1
After carefully reviewing the record and applicable law, we conclude the district court did not abuse its discretion in ruling the government's position was substantially justified.  Consequently, the judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable David Sam, District Judge, United States District Court for the District of Utah, sitting by designation